DETAILED ACTION
This office action is in response to communication filed on 08/23/2022. Claims 1 – 4 are pending on this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art Bales U.S. patent No. 8,779,963.
Figs. 8A and 8B of Bales a pipeline analog to digital converter (300), comprising: a plurality of converter circuitries (602-1…602-N) configured to sequentially convert an input signal (Vin) to be a plurality of digital codes (D1, D2…DN) , wherein the plurality of converter circuitries (602-1…602-N)  comprises: a first converter circuitry (602-1) configured to a convert a first signal (Vin) to be a first digital code (D1) in the plurality of digital codes  (D1, D2…DN), and generate a first residue signal (Vres1A)  according to the first signal (Vin) and the first digital code (D1); a second converter circuitry (602-2) configured to receive the first residue signal (VresA)  to quantize the first residue signal (VresA)  in order to generate a second digital code (D2) in the plurality of digital codes (D1, D2…DN), and generate a second residue signal (Vres2A) according to the first residue signal (Vres1A)  and the second digital code (D2).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: a second converter circuitry configured to receive the first signal and the first digital code to quantize the first signal according to the first digital code; 


 With respect to claim 12, in addition to other elements in the claim, prior art considered individual or combination does not teach: quantizing the first signal according to the first digital code, in order to generate a second digital code.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

08/10/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845